DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A cursory review of the application appears to show that the applicant (the inventor) is a pro se inventor (an inventor who is filing their own paperwork without the aid of an attorney). Therefore, if the applicant has any question or concerns with regards to the prosecution of this application (how to amend claims, how to overcome the rejection, etc.) they are encouraged to the contact the examiner of this application, Joshua Rodden, at (303) 297 – 4258.

Drawings
Replacement drawings were received on 11/30/20.  These drawings are NOT acceptable and have NOT been entered. Specifically, applicant is reminded that “new matter” is not permitted within a patent application. For example, in this instance Figures 25 and 26 would be considered “new matter” as the original disclosure as filed never clearly showed the springs (178) in the locations and orientations as shown. 
The drawings as filed on 09/23/19 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a horizontal rack gear (Claim 24)”, and the “at least a pinion gear (Claim 25)”, and the “spring mechanism (Claim 26)”, and the “a hooking mechanism… on the surrounding wall (Claim 27)”, and the “spring mechanism (Claim 28)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Specification
An amendment to the specification was received on 11/30/20. This amendment is NOT acceptable and has NOT been entered. Specifically, applicant is reminded that “new matter” is not permitted within a patent application. For example, in this instance the amendment to the specification details several elements of Figures 25 and 26 which would be considered “new matter” as the original disclosure as filed never clearly showed the springs (178) in the locations and orientations as shown.
The disclosure as filed on 09/23/19 is objected to because of the following informalities:
Page 4, Last Line, replace “bin:” with “bin.”  
Page 6, Line 13, replace “1” with “1.”
Page 6, Line 17, replace “side” with “front”
Page 6, Line 18, replace “FIG.” with “FIG.”
Page 7, Line 1, replace “FIG.” with “FIG.”
Page 9, Line 14, replace “FIG.” with “FIG.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22, and 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a spring mechanism.” However, as the disclosure doesn’t explain as to how the “spring mechanism” is incorporated in the device, it is indefinite and unclear as to how the “spring mechanism” would actually be incorporated into the bin of the current application. Applicant is reminded that new matter cannot be added to an application.
Claim 7, Line 2 recites “the lid.” However, this recitation appears to lack antecedent basis. Does the applicant mean to positively recite the “lid” for the first time in this claim, or does the applicant mean to have claim 7 actually depend upon claim 6 which has already set forth the relationship between the lid, bin and base member? Clarification is required.
Claim 20, Line 3 recites “the rest.” However, this recitation appears to lack antecedent basis as it is not set forth in claim 1 upon which claim 20 depends. For purposes of examination, the examiner assumes that the phrase “the rest” is meant to recite “a rest.”
Claims 24 and 25 recite “a horizontal rack gear” and “a pinion gear.” However, as the disclosure doesn’t explain as to how these are incorporated in the device, it is indefinite and unclear as to how these elements would actually be incorporated into the bin of the current application. Applicant is reminded that new matter cannot be added to an application.


Response to Arguments
Applicant's arguments filed 11/30/20 have been fully considered but they are not persuasive. 
The applicant argues:
The examiner notes that the original Non-Final Rejection of 07/01/20 stated that several of the elements of the invention, such as the spring mechanism, where not clearly shown (the drawing objection of the Non-Final Rejection) and/or explained (the 112(b) rejections of the Non-Final Rejection). In response to these rejections, the examiner notes that the applicant appears to have submitted new drawings and specification amendments which show the operation of the missing elements such as the “spring mechanism.” However, the applicant is reminded that drawing amendments and/or specification amendments cannot contain “new matter.” I.e., they cannot introduce anything which was not previously provided in the original disclosure (original abstract, claims, drawings, specification) as filed. The definition of what comprises “new matter” is extremely strict, meaning that anything which was not remotely described in the original disclosure as filed is considered “new matter.” For example, the original disclosure only describes using a “spring mechanism” but does not explain as to how the “spring mechanism” is actually connected and/or oriented with any other element of the invention. Therefore, when the newly amended drawings and/or specification show how the “spring mechanism” is actually connected and/or oriented with any other element of the invention, it is new matter and not permissible to be added to the disclosure of the application. For these reasons, the newly submitted drawings and/or amendments to the specification are not entered and thus the drawing objections and .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649